DETAILED ACTION
Claims 1-14 have been cancelled. Claims 15-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 12/21/2020.  These drawings are acceptable.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the length of the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 15-17, 19-21, 23, 27, 29 and 30 are objected to because of the following informalities:  
Claim 15, “the bottom” should be - -a bottom - -,
Claim 16, “the upper” should be - -an upper - -, “the lower” should be - -a lower- -;
Claim 17, “an outer” should be - -an outer - -, “the middle” should be - -a middle - -,
Claim 19, “the width” should be - -a width - -,
Claims 20, 21 and 29, “the root” should be - -a root --, “the distal” should be - -a distal- -,
Claim 23, “the inside” should be - -an inside - -,
Claim 24, line 3, “an” should be - -a - -,
Claim 27, page 5, “the upper portion” should be - -an upper portion- -, “the lower portion” should be - -a lower portion - -,
Claim 30, “the inside” should be - -an inside - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15 and 27 in line 3 recite, the limitation “and is formed with a passage having an inlet” is unclear as to what is formed with a passage. Should this be - -the valve body having a passage with an inlet- -? It is noted that the term “formed” implies a process, which is further unclear if a process is intended to be claimed within a single claim including the apparatus.
Claim 22 recites the limitation “of the rest” which is unclear as to what structure this is intended to define.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. Hyd Reclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “spool” in claims 15,23,24,27 and 30 is used by the claim to mean, item 4 in Figure 1, in page 5 paragraph 3, "the spool is a disc-shaped body", while the accepted meaning is “a long cylindrical body to control fluid having through holes or channels for a reciprocating valve which is honed and polished for sealing within a long matching bore”, see also the patent to Hunnicutt (US 8387659). The term 
Allowable Subject Matter
Claims 15-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
None of the prior art discloses or renders as obvious “the bottom end of the valve stem is provided with a locking hook, and the locking post is provided with a locking boss, the locking hook is provided with a locking-ledge, when the valve is in the closed state, the valve spool is locked to the valve body by the locking hook and the locking post, and the locking-ledge on the locking hook and the locking boss on the locking post cooperate with each other” in combination with the rest of the limitations in claims 15 and 27.   
Rosin (US 3792833) discloses similar locking hook and boss structure, however this is used to keep a valve in an open position and the boss reciprocates with the movement of the device.
Lowe et al. (US 2099069), Rider (US 2506468), Harris (US 4073470) and Meyer et al. (US 9901763) all disclose similar valves having locking features to keep the valves closed however, they are not seen as being a secondary teaching which would be properly combinable with the primary reference to CN204437307U as supplied by applicant. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753